DETAILED ACTION
1.	Applicant’s Preliminary Amendments to the Claim and Specification filed March 22, 2019 are received and entered.  
2.	Claims 11 – 15 are amended.  Claims 16 – 20 are newly added.  Claims 1 – 20 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
4.	Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(b)
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding claim 1, the recitation of “an etching process” in line 12 lacks proper antecedent basis because an “etching process” was previously recited in line 9.  It is unclear whether the second recitation of “an etching process” is part of the earlier etching process or is a separate and distinct process performed as an independent step later in the manufacturing method.
Due to this lack of clarity caused by improper antecedent basis, this claim is rendered indefinite.
Regarding claims 3, 5, and 8 – 10, each of these claims recite “an etching process” and are indefinite for the same reasons set forth above with regard to claim 1.
Regarding claims 4 and 6, the recitations of “a second photoresist pattern”, “an etching process”, and “a first transparent conductive pattern” lack proper antecedent basis because each of these features were introduced in claim 1 and it is unclear whether these recitations are referring to the features of claim 1 or are introducing additional elements.
Regarding claims 2 – 20, these claims are rejected based on their dependence from claim 1.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


6.	Claims 1 – 6, 8 – 17, and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (U.S. Pub. 2017/0277314), as evidenced by Wu et al. (U.S. Pub. 2016/0282975) and Lee et al. (U.S. Pub. 2015/0107977).
Regarding claim 1, Chen teaches: a method for manufacturing a touch screen (FIG. 1; paragraphs [0014], [0031]; touch panel 200 may be implemented in a display device), comprising:
providing a substrate, the substrate including a display area and a non-display area located around the display area (FIG. 1; paragraph [0014]; substrate 100 includes a touch area 110A and a peripheral area 110B.  It is well-known and conventional for a touch display arrangement to include a display / touch region and a peripheral region.  Accordingly, since touch panel 200 explicitly discloses a touch area 110A and a peripheral area 110B, it is suggested, based on common knowledge in the art, that touch area 110A corresponds to a display area and peripheral area 110B corresponds to a non-display area);
forming a first transparent conductive layer on a side of the substrate (FIG. 1; paragraph [0015]; transparent conductive layer, including touch-sensing portion 101 and wiring portion 101’, are formed on a top surface of substrate 100), and forming a metal layer on a surface of the first transparent conductive layer facing away from the substrate (FIG. 1; paragraph [0016]; metal layer 102 is formed on a top surface of transparent conductive layer [101 / 101’] which faces away from substrate 100);

performing an etching process by using the first photoresist pattern to form the metal trace (FIGS. 1, 2D – 2G; paragraphs [0035] – [0037]; an etching process is performed using the peripheral wiring pattern of photoresist layer 103 as a mask to form metal [trace] layer 102 in peripheral area 110B);
forming a second photoresist pattern only in one of the display area and the non- display area (FIGS. 1, 2E, 2F; paragraphs [0034], [0037]; photoresist layer 103 is patterned including a pattern of touch-sensing electrodes that correspond to touch-sensing portion 101 which is only provided in touch area 110A), and performing an etching process to form a first transparent conductive pattern in the display area (FIGS. 1, 2E, 2F; paragraphs [0034]; [0037]; an etching process is performed using the touch-sensing electrode pattern of photoresist layer 103 as a mask to form touch-sensing portion 101 [first transparent conductive pattern] in touch area 110A);
forming a protective layer on the first transparent conductive pattern and the metal trace (FIG. 1; paragraphs [0039], [0040]; insulating layer 113 is formed on metal layer 102 and an insulating layer is formed on touch-sensing portion 101.  It is suggested that these insulating layers can be formed at the same time as a protective 
forming a second transparent conductive pattern on a portion of the protective layer corresponding to the first transparent conductive pattern (FIG. 1; paragraph [0040]; a bridge structure may be formed on touch-sensing portion 101.  It is well-known and conventional for a bridge to be formed on an insulating layer in order to, for example, connect two adjacent row touch electrodes while not connecting an intermediary column electrode). 
Chen does not explicitly state that the touch-sensing portion 101 is formed using a photoresist pattern and an etching process, although it is strongly suggested by the citations and explanation set forth above.
With regard to the disclosure of Chen, it is helpful to look to other references in the art to have a better understanding of the purposes and uses of photoresist patterns and etching processes.
Specifically, please see paragraph [0072] of Wu which discloses that a photoresist pattern can be used, in conjunction with an etching process, to form an electrode.  Additionally, please see paragraph [0066] of Lee which disclose that a photoresist pattern can be used, in conjunction with an etching process, to form touch electrodes.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to realize that Chen, as evidenced by Wu and Lee, renders obvious Applicant’s claimed invention.  Specifically, Chen explicitly discloses using a photoresist layer as a mask to form metal layers using an Wu and Lee explicitly disclose that this same process can be used to form electrodes.  When these known and disclosed manufacturing methods are taken together, it would have been obvious to utilize Applicant’s specific manufacturing process to form the touch device of Chen.  Any modification to the disclosure of Chen is a mere filling in the gaps of how the structure of the device of Chen is formed by using the same materials, steps, and process as explicitly disclosed therein but with respect to touch electrodes in addition to peripheral wiring.  At most, a slight change in the ordering of steps for depositing, photoresist patterning, and etching would be required.  However, these are obvious modifications given these are all known processes that have known results in this field of technology.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to realize that Chen, as evidenced by Wu and Lee, renders obvious Applicant’s claimed invention for at least the reasons set forth above.
Regarding claim 2, Chen teaches: wherein the first photoresist pattern is distributed only in the non-display area (FIGS. 1, 2B, 2C; paragraphs [0033], [0034]; the peripheral wiring layer portion of photoresist layer 103 is distributed only in peripheral area 110B corresponding to the locations of metal layer 102 illustrated in FIG. 1).
Regarding claim 3, Chen teaches: wherein performing an etching process by using the first photoresist pattern to form the metal trace comprises: etching the metal layer by using the first photoresist pattern to form the metal trace (FIGS. 1, 2D – 2G; paragraphs [0035] – [0037]; an etching process is performed on metal layer 102 using 
Regarding claim 4, Chen teaches: wherein forming a second photoresist pattern only in one of the display area and the non-display area, and performing an etching process to form a first transparent conductive pattern in the display area comprises:
forming, only in the display area, a second photoresist pattern corresponding to the first transparent conductive pattern (FIGS. 1, 2E, 2F; paragraphs [0034], [0037]; photoresist layer 103 is patterned including a pattern of touch-sensing electrodes that correspond to touch-sensing portion 101 which is only provided in touch area 110A), and performing an etching process to form the first transparent conductive pattern in the display area (FIGS. 1, 2E, 2F; paragraphs [0034]; [0037]; an etching process is performed using the touch-sensing electrode pattern of photoresist layer 103 as a mask to form touch-sensing portion 101 [first transparent conductive pattern] in touch area 110A).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to realize that Chen, as evidenced by Wu and Lee, renders obvious Applicant’s claimed invention for at least the reasons set forth above with regard to claim 1.
Regarding claim 5, Chen fails to explicitly disclose: wherein performing an etching process by using the first photoresist pattern to form the metal trace comprises: etching the metal layer and the first transparent conductive layer by using the first photoresist pattern to form the metal trace.
Chen, Wu, and Lee, it is clear that photoresist layers are used as masks to form electrodes or metal traces and portions of electrodes or metals that are not masked are removed through an etching process.  See the rejection of claim 1 above for more specific citations regarding these known teachings.
Accordingly, it would have been obvious to modify the disclosed process of Chen such that the wires formed by metal layer 102 and wiring portion 101’ (paragraph [0016]) would be formed by using the peripheral wiring pattern portion of the photoresist layer 103 before using an additional deposition and etching process to form touch-sensing portion 101.
Such a modification of the disclosure of Chen, in view of Wu and Lee, is merely an obvious adjustment to the particular number and order of known manufacturing steps to yield predictable results without any impact on the functionality of the disclosed device of Chen.
Regarding claim 6, Chen fails to explicitly disclose: wherein forming a second photoresist pattern only in one of the display area and the non-display area, and performing an etching process to form a first transparent conductive pattern in the display area comprises: forming a second transparent conductive layer in the display area and the non-display area; and forming, only in the display area, a second photoresist pattern corresponding to the first transparent conductive pattern, and performing an etching process to form the first transparent conductive pattern in the display area.
Chen, Wu, and Lee, it is clear that photoresist layers are used as masks to form electrodes or metal traces and portions of electrodes or metals that are not masked are removed through an etching process.  See the rejection of claim 1 above for more specific citations regarding these known teachings.
Accordingly, it would have been obvious to modify the disclosed process of Chen such that after the wires formed by metal layer 102 and wiring portion 101’ (paragraph [0016]) have been formed, an additional conductive layer is deposited over substrate 100 followed by an application of the touch-sensing electrode pattern of the photoresist layer 103 and corresponding etching process to form touch-sensing portion 101 in touch area 110A.
Such a modification of the disclosure of Chen, in view of Wu and Lee, is merely an obvious adjustment to the particular number and order of known manufacturing steps Chen.
Regarding claim 8, Chen fails to explicitly disclose: wherein the first photoresist pattern is distributed in the display area and the non-display area; wherein performing an etching process by using the first photoresist pattern to form the metal trace comprises: performing an etching process on the metal layer by using the first photoresist pattern to form a metal pattern located in the display area and the metal trace.  


However, in light of the disclosures of Chen, Wu, and Lee, it is clear that photoresist layers are used as masks to form electrodes or metal traces and portions of electrodes or metals that are not masked are removed through an etching process.  See the rejection of claim 1 above for more specific citations regarding these known teachings.
Accordingly, it would have been obvious to modify the disclosed process of Chen such that the peripheral wiring pattern portion and the touch-sensing electrode pattern of the photoresist layer 103 are deposited at the same time [first photoresist pattern] and etched to form wiring portion 101’ and metal layer 102 as well as touch-sensing portion 101 with metal layer 102 disposed thereon.  In such a modification, metal layer 102 over touch-sensing portion 101 would need to be removed in a second etching process that would require a second peripheral wiring pattern portion of a photoresist layer to maintain the wiring portion 101’ and metal layer 102 in peripheral area 110B.
Such a modification of the disclosure of Chen, in view of Wu and Lee, is merely an obvious adjustment to the particular number and order of known manufacturing steps to yield predictable results without any impact on the functionality of the disclosed device of Chen.
Regarding claim 9, Chen fails to explicitly disclose: wherein performing an etching process by using the first photoresist pattern to form the metal trace further comprises: performing an etching process on the first transparent conductive layer by using the first photoresist pattern to form a transparent conductive pattern located in the non-display area and the first transparent conductive pattern; and removing the metal pattern located in the display area.
However, in light of the disclosures of Chen, Wu, and Lee, it is clear that photoresist layers are used as masks to form electrodes or metal traces and portions of electrodes or metals that are not masked are removed through an etching process.  See the rejection of claim 1 above for more specific citations regarding these known teachings.
Accordingly, it would have been obvious to modify the disclosed process of Chen such that the peripheral wiring pattern portion and the touch-sensing electrode pattern of the photoresist layer 103 are deposited at the same time [first photoresist pattern] and etched to form wiring portion 101’ and metal layer 102 as well as touch-sensing portion 101 with metal layer 102 disposed thereon.  In such a modification, metal layer 102 over touch-sensing portion 101 would need to be removed in a second etching process that would require a second peripheral wiring pattern portion of a photoresist layer to maintain the wiring portion 101’ and metal layer 102 in peripheral area 110B.
Such a modification of the disclosure of Chen, in view of Wu and Lee, is merely an obvious adjustment to the particular number and order of known manufacturing steps to yield predictable results without any impact on the functionality of the disclosed device of Chen.
Regarding claim 10, Chen teaches: wherein removing the metal pattern located in the display area comprises: forming a photoresist layer covering the metal trace in the non-display area to protect the metal trace; and performing an etching process on the metal pattern located in the display area, thereby removing the metal pattern located in the display area.
However, in light of the disclosures of Chen, Wu, and Lee, it is clear that photoresist layers are used as masks to form electrodes or metal traces and portions of electrodes or metals that are not masked are removed through an etching process.  See the rejection of claim 1 above for more specific citations regarding these known teachings.
Accordingly, it would have been obvious to modify the disclosed process of Chen such that the peripheral wiring pattern portion and the touch-sensing electrode pattern of the photoresist layer 103 are deposited at the same time [first photoresist pattern] and etched to form wiring portion 101’ and metal layer 102 as well as touch-sensing portion 101 with metal layer 102 disposed thereon.  In such a modification, metal layer 102 over touch-sensing portion 101 would need to be removed in a second etching process that would require a second peripheral wiring pattern portion of a second photoresist layer to maintain the wiring portion 101’ and metal layer 102 in peripheral area 110B.
Such a modification of the disclosure of Chen, in view of Wu and Lee, is merely an obvious adjustment to the particular number and order of known manufacturing steps to yield predictable results without any impact on the functionality of the disclosed device of Chen.
Regarding claims 11 and 16, Chen teaches: wherein the substrate is one of a COP substrate, a PI substrate, and a glass substrate (FIG. 1; paragraph [0014]; substrate 100 may be made of glass or polyimide [PI]).
Regarding claims 12, 13, and 17, Chen teaches: wherein a material of the first transparent conductive layer is one of ITO, FZO, AZO, FTO, GZO, and IMO (FIG. 1; paragraph [0017]; transparent conductive layer [101 / 101’] is formed from ITO, FTO, AZO, GZO, etc.).
Regarding claims 14, 19, and 20, Chen teaches: wherein a material of the metal trace is a flexible metal material (FIG. 1; paragraph [0017]; metal layer 102 may be formed from copper, silver, gold, etc., which are disclosed by applicant as “flexible metal materials”).
Regarding claim 15, Chen teaches: a display device comprising a touch screen manufactured by the method according to claim 1 (paragraphs [0014], [0031]; touch panel 200 may be implemented in a display device).

7.	Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen as evidenced by Wu and Lee, as applied to claim 6 above, in further view of Chen 2 et al. (U.S. Pub. 2015/0301637).
Regarding claim 7, Chen fails to explicitly disclose: further comprising: thinning the first transparent conductive pattern before forming the protective layer on the first transparent conductive pattern and the metal trace.
However, in light of the disclosures of Chen, Wu, and Lee, it is clear that photoresist layers are used as masks to form electrodes or metal traces and portions of electrodes or metals that are not masked are removed through an etching process.  See the rejection of claim 1 above for more specific citations regarding these known teachings.
Additionally, Chen 2 discloses using an etching process to control a thinness or thickness of an electrode (paragraph [0035]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the disclosed process of Chen such that 
the peripheral wiring pattern portion and the touch-sensing electrode pattern of the photoresist layer 103 are deposited at the same time [first photoresist pattern] and etched to form wiring portion 101’ and metal layer 102 as well as touch-sensing portion 101 with metal layer 102 disposed thereon.  In such a modification, metal layer 102 over touch-sensing portion 101 would need to be removed in a second etching process that would require a second peripheral wiring pattern portion of a second photoresist layer to maintain the wiring portion 101’ and metal layer 102 in peripheral area 110B.
Such a modification of the disclosure of Chen, in view of Wu and Lee, is merely an obvious adjustment to the particular number and order of known manufacturing steps to yield predictable results without any impact on the functionality of the disclosed device of Chen.


Regarding claim 18, Chen teaches: wherein a material of the first transparent conductive layer is one of ITO, FZO, AZO, FTO, GZO, and IMO (FIG. 1; paragraph [0017]; transparent conductive layer [101 / 101’] is formed from ITO, FTO, AZO, GZO, etc.).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.